DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/8/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, references DE 1176546 and DE 2760151 do not contain an English abstract. 
It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6-7 recite “an inorganic binder” however, it is unclear if this is the same or a different inorganic binder as “an inorganic binder” recited in claim 1 line 2. For an inorganic binder” as recited in lines 6-7 will be interpreted to mean any inorganic binder. Likewise, “the inorganic binder” in lines 8 and 12 will be interpreted to mean any of the organic binders previously recited in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gwee (WO 2014/062943, made of record on the IDS dated 11/8/2018) modified by Hubacek (EP 2103578, made of record on the IDS dated 11/8/2018, see attached English translation) and Schwab (US 7,153,465, made of record in the action dated 10/14/2020).
a process for producing a molding from glass fiber material and/or mineral fiber material (Gwee [0041] teaches making a preform (molding) from glass fibers and a binder) with an inorganic binder, (Gwee [0063] describes the binder can be inorganic) comprising the steps of: - providing a mold to shape the glass fiber material and/or mineral fiber material to form the molding; (Gwee [0042] describes a mold used to form the preform or molding) - introducing the glass fiber material and/or mineral fiber material and an  inorganic binder into the mold;(Gwee [0050]-[0051] teach introducing the fibers and binder into the mold) - removing the cured molding from the mold, (Gwee [0074] teaches that once the preform is cured, the preform is removed from the mold)  and wherein the glass fiber material and/or mineral fiber material is a textured glass fiber material and/or mineral fiber material (Gwee [0050] teaches the glass fibers are texturized before being molded.)
Gwee does not meet the claimed, curing the inorganic binder by subjecting it to electromagnetic radiation within a range from 1 x 104 Hz to 4 x 1014 Hz to form a cured molding, wherein the inorganic binder is curable with the electromagnetic radiation.
Analogous in the field of fiber and binder moldings, Hubacek meets the claimed, curing the inorganic binder by subjecting it to electromagnetic radiation within a range from 1 x 104 Hz to 4 x 1014 Hz to form a cured molding, (Hubacek [0095] teaches a fiber/binder mixture in a mold is cured using microwaves, microwaves are electromagnetic radiation with wavelengths of 1x106 to 1x108 Hz) wherein the inorganic binder is curable with the electromagnetic radiation (Hubacek [0095] teach that the fiber/binder molding is cured with the microwave radiation.)

Modified Gwee does not explicitly meet the claimed, wherein the mold is transparent at least in subregions to the electromagnetic radiation for curing.
Analogous in the field of fiber composite moldings, Schwab meets the claimed, wherein the mold is transparent at least in subregions to the electromagnetic radiation for curing (Schwab col. 3 lines 20-25 teach a glass mold that is permeable to microwave (electromagnetic) radiation.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Gwee with the transparent mold of Schwab in order to heat the fibers enclosed within the mold with the microwave radiation, see col. 2 lines 57-59.
Regarding claim 3, Gwee meets the claimed, the process as claimed in claim 1 wherein the glass fiber material is an E glass, S glass or ECR glass or combinations of these (Gwee [0048] teaches the glass fiber can be E-glass or S-glass fibers.)
Regarding claim 4, modified Gwee does not meet the claimed, the process as claimed in claim 1 wherein the mold that is transparent to the electromagnetic radiation is or includes a material selected from the group consisting of polypropylene (PP), polyethylene (PE), polytetrafluoroethylene (PTFE), polyvinylchloride (PVC), glass, ceramic or mixtures of these.
Analogous in the field of fiber composite moldings, Schwab meets the claimed, the process as claimed in claim 1 wherein the mold that is transparent to the electromagnetic radiation is or includes a material selected from the group consisting of polypropylene (PP), polyethylene (PE), polytetrafluoroethylene (PTFE), polyvinylchloride (PVC), glass, ceramic or mixtures of these (Schwab col. 3 lines 20-25 teach a glass mold.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Gwee with the glass mold of Schwab in order to make the mold permeable to microwave radiation, see Schwab col. 3 lines 20-25. 
Regarding claim 5, Gwee meets the claimed, the process as claimed in claim 1 wherein the inorganic binder is or includes a sodium-, potassium and/or lithium-based waterglass, and/or a silica sol (Gwee [0063] describes the binder can be sodium, potassium, or lithium silicates (waterglass) materials.)
Regarding claim 7, modified Gwee meets the claimed, the process as claimed in claim 1 wherein the electromagnetic radiation is radiofrequency radiation or microwave radiation (Hubacek [0095] teaches microwave radiation is used.)
Regarding claim 8, Gwee meets the claimed, the process as claimed in claim 1 wherein one or more of the steps are effected in a semiautomatic or fully automatic manner in a manufacturing unit (Gwee [0050] describes a nozzle (manufacturing unit) is used in the step in which the fibers and binder are introduced into the mold, a nozzle would make the step at least semiautomatic.)
Regarding claim 9, Gwee meets the claimed, the process as claimed claim 1 wherein the glass fiber material and/or mineral fiber material is introduced into the mold by means of a nozzle, where i) the glass fiber material and/or mineral fiber material has optionally been pretreated with inorganic binders or ii) the glass fiber material and/or mineral-fiber material is injected together with the inorganic binder (Gwee [0051] teaches that the binder is applied to the fibers in the nozzle before being injected into the mold.)
 the process as claimed in claim 1 wherein the inorganic binder has a pH of > 9 (Gwee [0066] teaches that sodium silicate (waterglass) has a pH of 11.3.)
Regarding claim 11, modified Gwee meets the claimed, the process as claimed in claim 1 wherein each of the steps are performed so as to produce a molding consisting of glass fiber and/or mineral fibers and inorganic binder (Gwee [0073] teaches that binder coated fibers are molded and cured to produce a molding that consists of the glass fiber and the binder.)
Regarding claim 12, Gwee does not meet the claimed, the process as claimed claim 1 wherein a temperature of the mold in the curing step does not exceed 100°C.
Analogous in the field of fiber and binder moldings, Hubacek meets the claimed, the process as claimed claim 1 wherein a temperature of the mold in the curing step does not exceed 100°C (Hubacek [0036] teaches the curing occurs at 20-90ºC.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Gwee with the curing temperature of Hubacek in order to perform the reaction that cures the molding, see Hubacek [0036].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gwee as applied to claim 1 above, and further in view of Ohno (US 2009/0291828).
Regarding claim 6, modified Gwee does not meet the claimed, the process as claimed in claim 1 wherein the proportion of the inorganic binder in the molding is not more than 15% by weight of solids based on the molding.
Analogous in the field of composite moldings, Ohno does not explicitly meet the claimed, the process as claimed in claim 1 wherein the proportion of the inorganic binder in the molding is not more than 15% by weight of solids based on the molding (Ohno [0034] describes the inorganic binder solids content is between 5-50% by weight and can affect the strength and moldability of the composition.)
Ohno [0034] describes the solids content of the binder as a result effective variable which affects the strength and moldability of the composition. It would have been obvious to a person of ordinary skill in the art to optimize the binder solids content through routine experimentation in order to optimize the strength and moldability of the composition, see Ohno [0034].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gwee as applied to claim 1 above, and further in view of Kantner (US 5,163,498 ). 
Regarding claim 13, modified Gwee does not meet the claimed, the process as claimed claim 1 wherein the mold takes the form of a single-use mold.
Analogous in the field of composite molding, Kantner meets the claimed, the process as claimed claim 1 wherein the mold takes the form of a single-use mold (Kantner col. 21 lines 36-38 teach that molds for shaping the composite material can be disposable molds.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Gwee with the disposable mold of Kantner in order to provide an economical mold, see Kantner col. 21 lines 36-38.
Response to Arguments
In the remarks filed 1/7/2021, applicant requested a rejoinder of claim 14 because it depends from claim 1. Claim 1 has not been allowed and therefore a rejoinder is not proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./            Examiner, Art Unit 1744           

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744